Appeal by the defendant from two judgments of the Supreme Court, Suffolk County (D’Amaro, J.), both rendered February 27, 1986, convicting him of criminal sale of a controlled substance in the third degree under indictment No. 1157/85, and attempted robbery in the first degree under indictment No. 690/85, upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
The defendant’s contentions have not been preserved for appellate review, as he failed to raise them in the court of first instance by motions to vacate the judgments or otherwise (see, People v Harris, 61 NY2d 9; People v Pellegrino, 60 NY2d 636; People v Carter, 109 AD2d 747).
Counsel’s request to withdraw as counsel is denied (see, People v Vasquez, 70 NY2d 1, 4, rearg denied 70 NY2d 748). Mollen, P. J., Brown, Kunzeman, Weinstein and Kooper, JJ., concur.